FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 25, 2020

                                      No. 04-18-00498-CV

                    MWM HELOTES RANCH, LTD. and Myfe Moore,
                                           Appellants
                                               v.
 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976B Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI11563
                         Honorable David A. Canales, Judge Presiding


                                         ORDER

        The court’s opinion in this appeal issued on April 8, 2020. Appellants timely filed a
motion for extension of time to file a motion for rehearing. TEX. R. APP. P. 49.8, 49.1. The
motion was granted and the deadline was extended to May 26, 2020 for the filing of a motion for
rehearing.
        On June 30, 2020, appellants filed their motion for rehearing requesting that the opinion
and judgement be vacated. Appellees filed an “Objection to Appellants’ Untimely Motion for
Rehearing and Request for Issuance of the Mandate” asserting this court no longer has
jurisdiction to consider the motion for rehearing. Appellants subsequently filed a “Response to
Appellees’ Objection to Motion for Rehearing and in the Alternative Request for Extension of
Time to File Motion for Rehearing.” Appellees filed a reply in support of their objection and
request for issuance of the mandate.
        A court of appeals’ plenary power over its judgment expires “60 days after judgment if
no timely filed motion for rehearing or en banc reconsideration, or timely filed motion to extend
time to file such a motion, is then pending” or “30 days after the court overrules all timely filed
motions for rehearing or en banc reconsideration, and all timely filed motions to extend time to
file such a motion.” TEX. R. APP. P. 19.1(a). After obtaining a first extension of time,
appellants’ motion for rehearing was due on May 26, 2020. A second motion for extension of
time to file the motion for rehearing was due within fifteen days, i.e., June 10, 2020. TEX. R.
APP. P. 49.8 (providing a fifteen-day grace period after the last date for filing a motion for
rehearing or en banc reconsideration). No second motion for extension was ever filed by
appellants. To the extent appellants relied on this court’s en banc order issued on May 22, 2020,
the order by its plain language only applied to extend the deadline for filing briefs in pre-
                                                                                      FILE COPY

submission cases to June 30, 2020; it had no effect on the deadline for filing a motion for
rehearing. To the extent appellants relied on a June 23, 2020 phone call to the clerk’s office as
“confirmation” that no further motion for extension was necessary to extend the motion for
rehearing deadline to June 30, 2020, our jurisdiction over this case had already expired by June
23, 2020. See TEX. R. APP. P. 19.1(a). Under the rules of appellate procedure, we no longer
have jurisdiction to grant a motion for extension of time to file the motion for rehearing or to
consider the merits of appellants’ untimely-filed motion for rehearing. See TEX. R. APP. P. 19.1,
19.3 (after its plenary power expires, a court of appeals cannot vacate or modify its judgment).
        Accordingly, it is ORDERED that appellants’ motion for rehearing is DENIED for want
of jurisdiction. It is FURTHER ORDERED that the mandate shall be issued immediately. TEX.
R. APP. P. 18.1, 19.3(b).


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court